Citation Nr: 1703442	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to x-ray radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the appeal for additional development. The case has since returned to the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A heart disability did not manifest during service or within one year of separation.  Heart pathology is not related to service.


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2016, the Board remanded the case and directed the RO to contact the Veteran and request he identify all facilities and approximate dates of treatment in which he was treated, and to then request from appropriate sources any outstanding private and/or inpatient service treatment records related to his heart disability. The RO was further directed, if and only if it was determined that the Veteran was exposed to ionizing radiation as a result of his claimed in-service activities, to schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's current heart condition. Thereafter, the RO was directed to readjudicate the issue on appeal.

In an April 2016 letter, the RO asked the Veteran to provide the location and approximate dates of treatment for his irregular heartbeat in June 1966 in and around Norfolk and Portsmouth, Virginia. The Veteran responded in a May 2016 Statement in Support of Claim, stating that he has provided all of the information that he knows of, and attaching letters that essentially reiterate the Veteran's narrative of events. Further, in response to an RO inquiry for medical records from January 1, 1965, to the present, the Naval Medical Center Portsmouth stated that no records were available for the Veteran at their facility. Since exposure to radiation could not be confirmed, no VA examination was afforded to the Veteran. The RO subsequently readjudicated the claim in its June 2016 supplemental statement of the case. For these reasons, the Board's prior remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice in August 2005, informing the Veteran of how to substantiate his claim for service connection and how responsibility for obtaining information and evidence is allocated between the Veteran and VA.

With respect to VA's duty to assist, service treatment records, post-service treatment records, and lay statements have been associated with the record.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Under 38 U.S.C.A. § 5103A(d), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran was not afforded a VA examination and no VA opinion was obtained with respect to the etiology of his disorder.  As discussed below, while there is competent evidence of a current disability there is no evidence establishing an event, injury or disease in service.

Additionally, in May 2016, the Veteran sent VA a letter asking that it look into the records of Lt. G. O., the division officer whom he claims is responsible for his radiation exposure, and whom, the Veteran asserts, was removed from the USS Norfolk and possibly court-marshaled over the incident. In adjudicating a particular Veteran's claim for benefits, VA is generally obligated to make reasonable efforts to obtain records pertaining to another individual if: (a) those records were adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the Veteran under the Privacy Act and 38 U.S.C. §§ 5701 and 7332. 38 U.S.C. § 5103A; VAOPGRPREC 5-2014 titled "Duty to Assist in Seeking Records Pertaining to an Individual Other than the Claimant." VA adjudicators generally may not consider documents that cannot be disclosed to the claimant. 

The Board finds the Veteran's request to be prohibitively broad and vague. Even if the VA were to obtain the records sought, these records would not likely aid in substantiating the Veteran's claim given the highly probative service treatment records and December 2015 Formal Finding by the RO of unavailability of records regarding exposure to radiation in service that are already in the record. Furthermore, it is unlikely that the VA would be able to obtain consent to release Lt. G. O.'s service records to the Veteran for the purpose of supporting his claim. While the duty to assist it to be liberally interpreted, it is "not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Laws and Regulations

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran essentially contends that he suffers from an irregular heartbeat caused by exposure to radiation in service. In his August 2005 claim, the Veteran states that while serving aboard the USS Norfolk he was sent to work in the engine room soon after high intensity x-rays were used there to scan for leaks in steam pipes. He states that although instructed not to do so, his division officer nonetheless sent the Veteran and others to the engine room without waiting for the radiation to safely dissipate. He states that his irregular heartbeat resulted from "extreme radiation exposure" in the engine room. 

Service treatment records are negative for complaints, treatment, or a diagnosis of heart pathology.  The April 1965 entrance examination notes the heart (Thrust, size, rhythm, sounds) as normal and is otherwise negative for any heart-related symptoms or complaints. X-rays dated April 1965, May 1965, February 1966, April 1966, May 1966, February 1967, and February 1968 each produced negative results. The March 1969 exit examination report notes the Veteran's heart (Thrust, size, rhythm, sounds) as normal, and notes an x-ray and EKG as being negative. The vascular system was normal.

According to a November 1966 clinical record, the Veteran was seen by a dermatologist at the U.S. Navy Hospital in Portsmouth for bilateral palmar dermatitis. The dermatologist noted that the Veteran had the condition for two months and that the dermatitis was not responding to medication. He also noted, "Dermatologist in Guantanamo suggested patch tests with possible allergens." The report is silent about possible radiation exposure. 

All other available service treatment and service personnel records are silent as to possible radiation exposure. The Board notes that within days of separating from active service, the Veteran filed a claim for service connection for "radiation burns." See April 1969 claim. That claim was disallowed in September 1969 due to the Veteran's failure to report for a VA examination.

Private treatment records from July 2004 show that the Veteran went to a Georgia emergency room complaining of shortness of breath of three days onset.  He was diagnosed with, among other things, atrial fibrillation.  As part of a July 2004 private consuilation, the Veteran reported that he had never been diagnosed with atrial fibrillation or congestive heart failure.  VA treatment records show that in August 2005 the Veteran went to a Missouri emergency room for chest pain. He was diagnosed with atrial fibrillation, angina and a sinus pause.  Testing showed enlargement.  The Veteran reported that one year earlier he had congestive heart failure. The treating physician noted the Veteran's statement that he had "been told he had an irregular heartbeat since 1972 while in the Navy" and that prior to his hospitalization in Georgia in 2004 he had not seen a doctor in over 20 years. 

In his September 2005 Statement in Support of Claim, the Veteran provided additional information regarding his assertions that his irregular heartbeat was incurred in service, stating that he was treated in the ship's sick bay for an irregular heartbeat and that he was told by the commander of the Navy hospital in Guantanamo Bay, Cuba that "everyone that was exposed to the radiation that was used to check the welds had this same condition."

In August 2006, the Veteran submitted a written statement reasserting his claims and providing more information. The Veteran reported that soon after leaving the Portsmouth shipyard that the skin on his hands were cracking and peeling off. He reports that the ship doctor told him he had never seen anything like it before. He reports, "I questioned it because it was hard to believe, well he let me listen to my own heartbeat, and it would beat then miss some beats then beat again." He reports when the ship docked at Guantanamo Bay the doctor sent him to the base hospital. He reports that the commanding officer was a dermatologist who examined him and called in two heart specialists to assist. He reports that the hospital commander told him that he saw cases like this all the time and that they were due to exposure to radiation after prematurely entering an engine room where high intensity x-rays were used to check for leaks. He reports that the hospital commander showed him a copy of a letter addressed to the Veteran's division officer with instructions to not allow anyone into areas where the x-rays were performed "until the radiation from the high intensity x-ray could be weakened enough for us to work in the area." He reports that he later told numerous officers and a chaplain about this incident and that the division officer was removed from the ship as a result and possibly court-marshaled. He reports that he tried to get the ship doctor to give him a physical before separation so that he could document his heart condition but that the doctor was unresponsive. On the day of his separation he found a corpsman who just signed his papers so he could leave and avoid being stuck on the ship for another six months and missing school, which was starting in a few days.

According to a December 2015 Formal Finding, the RO was unable to show exposure to radiation after following all procedures to do so. The Department of the Navy reported to the RO that it did not have any information regarding the Veteran being exposed to radiation and that the Form DD 1141, NAVMED 6470 10 or equivalent in his service treatment records should show the exposure, if any. The RO found that there are no exposure documents in the Veteran's service treatment records.
	
In a May 2016 letter, the Veteran provided the name of the division officer, Lt. G. O., whom he claims was responsible for the radiation exposure and requested that Lt. G. O.'s record be checked, ostensibly to corroborate his contentions.

The competent and probative evidence is against a finding that the Veteran's heart disability first manifested in service or within one year of separation or that such disability is otherwise related to service. 

The Veteran is competent to report his symptoms and observations, to include his report that he was treated in the ship's sick bay for an irregular heartbeat, his report that the doctor let him hear the irregular heartbeat, and his report that the hospital commander at Guantanamo Bay told him that his irregular heartbeat was due to radiation exposure. The Board finds these reports not credible.  His remote statements are inconsistent with the contemporaneous service records.

X-ray examination taken throughout the Veteran's four years of active service along with an EKG taken for his exit examination were all negative.  In fact, the separation examination disclosed that the heart and vascular system was normal.  The assertion that he was not really examined is inconsistent with the normal medical report and he has not rebutted a presumption of regularity.  In sum, a normal fining of the heart, vascular system and EKG is far more credible and probative than a remote assertion that he had an abnormality.  WE also note that the Veteran has been an inconsistent historian.  When seen in July 2004, he had reported a recent onset of problems and that previously he had not been diagnosed with atrial fibrillation or congestive heart failure.   We find that his report of history during an emergency-type situation is highly reliable.

We also note that an irregularity was first identified more than one year after service.  Stated differently, a heart disability was not "noted" during service or within one year of separation.  He did not have any cardiac manifestations and did not have characteristic manifestations to identify or suggest a cardiac pathology during that time frame.  Any assertion of continuity is rejected as not credible. 

The Veteran seeks to emphasize his belief that his irregular heartbeat is due to harmful radiation exposure while in service, and he goes into great detail about the chain of events that transpire, including the removal and possible court-marshal of division officer Lt. G. O. However, the Veteran is not competent to report that he was exposed to radiation as radiation exposure is not something that could be observed or described by a lay person. Furthermore, the Veteran's report is not based on any actual knowledge of radiation exposure, but rather an assumption by a military doctor who purportedly had a general awareness of harmful radiation exposure aboard Navy ships, but who himself had no direct knowledge of facts or circumstances as to whether the Veteran specifically was exposed to harmful amounts of radiation. Additionally, the RO concluded in its December 2015 Formal Finding that it could not determine if the Veteran was exposed to radiation in service. This finding was based, in part, on an inquiry made with the Department of the Navy, which found no record of radiation exposure for the Veteran while in service. Therefore, the Veteran's reports that he was exposed to radiation have no probative value. 

The Veteran is competent to report that he was told by the hospital commander at Guantanamo Bay that he had an irregular heartbeat caused by radiation exposure, and the Board finds such reports not credible. These reports are outweighed by the service treatment records, which include normal findings and no suggestion of radiation exposure in service. The record also reflects that the Portsmouth doctors agreed that the Veteran had contact dermatitis, but debated whether it was of an allergic or irritation nature. There is no suggestion by those doctors that the Veteran's condition was caused by radiation exposure. 

In sum, while the Veteran has a current disability, the weight of the competent and probative evidence is against a finding that this disability first manifested in service or within one year of separation or is otherwise related to service.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability, to include as due to x-ray radiation. Therefore, the claim on appeal must be denied. See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a heart disability, to include as due to x-ray radiation is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


